DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 10387808 B1) in view of Clevenger (US 20200126401 A1).
Regarding claim 1, Scott discloses (Fig. 1) a system and method for the collection, display, and reporting of uplift data comprising:
generating a unique component identification for each one of a plurality of components of an aircraft ground refueling system (col. 6, lines 16-32: unique tracking number, col. 10, lines 20-38: equipment identifying information);
associating each one of the plurality of components with an electronically readable tag containing the unique component identification (col. 6, lines 16-32; col. 10, lines 20 - col. 11, line 19);
deploying each of the associated components into active use in a specific aircraft ground refueling system (col. 19, line 13 - col. 20, line 15);
storing the unique component identification in a database of a first computing device (col. 3, line 49 - col. 4, line 3);
electronically reading at least one of the tags associated with one of the plurality of components with a second computing device (col. 21, line 38 - col. 23, line 3);
receiving data reflective of an interaction with the one of the plurality of components at the second computing device, associating the received data with the unique component identification of the one of the plurality of components at the second computing device, and transmitting the unique component identification along with the data from the second computing device to the first computing device (col. 21, line 38 - col. 23, line 3; the data is the captured image);
storing the data in the database at the first computing device in association with the unique component identification (col. 21, line 38 - col. 23, line 3);
analyzing the data in the database to determine a characteristic operational parameter of the one of the plurality components of the aircraft ground refueling system (col. 28, line 20 - col. 29, line 2).
Scott does not explicitly disclose each one of the plurality of components are tagged with an electronically readable tag, and electronically reading at least one of the tags of one of the plurality of components.
Clevenger teaches (Fig. 9) a system and method for smart metering comprising: each one of the plurality of components are tagged with an electronically readable tag, and electronically reading at least one of the tags of one of the plurality of components (¶17, ¶20).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the 2-dimensional code storing data associated with aircraft refueling component of Scott via an electronic tag producing a 2-dimensional code of Clevenger by having the electronic tag on the component generate all reportable data in order to yield the predictable results of improving a similar device.
Regarding claim 2, Scott modified by Clevenger teaches the method of claim 1 above and further teaches generating a unique system identification for the specific aircraft ground refueling system and associating the unique system identification with each of the tagged components (Scott: col. 10, lines 20 - col. 11, line 19; col. 13, lines 25-48; Fig. 1A).
Regarding claim 3, Scott modified by Clevenger teaches the method of claim 1 above and further teaches wherein the unique component identification of the electronically readable tag is in the form of at least one of: a bar code (Scott: col. 22, line 46 - col. 23, line 3) and a quick response (QR) code (Clevenger: ¶20).
Regarding claim 5, Scott modified by Clevenger teaches the method of claim 1 above and further teaches wherein electronically reading the at least one of the tags includes: scanning the at least one of the tags and obtaining an electronic image the at least one of the tags (Scott: col. 22, line 46 - col. 23, line 3; Clevenger: ¶20).
Regarding claim 6, Scott modified by Clevenger teaches the method of claim 1 above and further teaches wherein the at least one component comprises a flow meter (Clevenger: ¶20).
Regarding claim 7, Scott discloses: 
a first computing device executing instructions stored in a first memory (col. 22, line 46 - col. 23, line 3) and a second computing device executing instructions stored in a second memory, the second computing device hosting a database (col. 12, lines 27-67), wherein the first computing device is caused to:
read a component identification associated to a component of an aircraft ground refueling system (col. 21, line 38 - col. 23, line 3), wherein the database may store component identification that contains a unique component identifier of the component (col. 6, lines 16-32: unique tracking number, col. 10, lines 20-38: equipment identifying information);
transmit the component identification to the second computing device (col. 21, line 38 - col. 23, line 3);
receive, responsive to the transmission of the component identification, a notification from the second computing the device that the component identifier is active in the database (col. 13, lines 25-67);
display, responsive to the notification, a user-interface to receive data reflective of an operational status of the component (col. 13, lines 25-48) and transmit the data to the second computing device for storage in the database in association with the component identifier (col. 21, line 38 - col. 23, line 3);
wherein the second computing device is caused to: analyze a history of the data associated with the component identifier to determine a characteristic operational parameter of the component of the aircraft ground refueling system (col. 28, line 20 - col. 29, line 2).
Scott does not explicitly disclose component identification is read from a tag secured to the component, wherein the component identification contains a unique component identifier of the component.
Clevenger teaches: each one of the plurality of components are tagged with an electronically readable tag, and electronically reading at least one of the tags of one of the plurality of components (¶17, ¶20), wherein the component conveys component identification (Fig. 2 - Meter #).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the 2-dimensional code storing data associated with aircraft refueling component and unique component identifier of Scott via an electronic tag producing a 2-dimensional code of Clevenger by having the electronic tag on the component generate all reportable data, including the unique component identifier, in order to yield the predictable results of improving a similar device.
Regarding claim 8, Scott modified by Clevenger teaches the system of claim 7 above and further teaches wherein the second computing device is further caused to transmit to the first computing device and the characteristic operational parameter and wherein the first computing device is further caused to display the characteristic operational parameter (Scott: col. 13, lines 25-48).
Regarding claim 9, Scott modified by Clevenger teaches the system of claim 7 above and further teaches wherein the unique component identifier of the component identification tag is in the form of at least one of: a bar code (Scott: col. 22, line 46 - col. 23, line 3) and a quick response (QR) code (Clevenger: ¶20).
Regarding claim 10, Scott modified by Clevenger teaches the system of claim 7 above and further teaches wherein the component identification tag additionally includes a unique system identifier identifying a specific aircraft ground refueling system in which the component is deployed (Scott: col. 10, lines 20 - col. 11, line 19; col. 13, lines 25-48; Fig. 1A).
Regarding claim 12, Scott modified by Clevenger teaches the system of claim 7 above and further teaches wherein the first computing device reads the component identification tag by at least one of: scanning the component identification tag and taking an electronic image of the component identification tag (Scott: col. 22, line 46 - col. 23, line 3; Clevenger: ¶20).
Regarding claim 13, Scott modified by Clevenger teaches the system of claim 7 above and further teaches wherein the component comprises a flow meter (Clevenger: ¶20).
Regarding claim 14, Scott modified by Clevenger teaches the system of claim 7 above and further teaches an aircraft ground refueling system controller and wherein an input received from the component at the controller is transmitted to the second computing device (Scott: col. 13, lines 25-48; one or more user devices).
Regarding claim 15, Scott modified by Clevenger teaches the system of claim 14 above and further teaches wherein the input received from the component is used by the second computing device to determine the characteristic operational parameter (Scott: col. 28, line 20 - col. 29, line 2).
Regarding claim 16, Scott discloses:
generating a unique component identification for a component of an aircraft ground refueling system (col. 6, lines 16-32: unique tracking number, col. 10, lines 20-38: equipment identifying information);
associating the component with an electronically readable tag containing the unique component identification (col. 6, lines 16-32; col. 10, lines 20 - col. 11, line 19);
installing the component as an active component in the aircraft ground refueling system (col. 19, line 13 - col. 20, line 15);
electronically reading the tag of the component and transmitting component identification to a database within data storage of a computing device (col. 21, line 38 - col. 23, line 3);
determining that the unique component identification does not exist as an active component within the database and, based on the determination, creating a new database entry for the unique component identification as an active component (col. 12, lines 27-51; col. 17, line 32 - col. 18, line 52; col. 26, line 46 - col. 27, line 14; col. 45, line 14-34; create, edit database and database entries);
associating the new database entry with an existing unique system identification of the aircraft ground refueling system within the database (col. 12, lines 27-51; col. 17, line 32 - col. 18, line 52; col. 26, line 46 - col. 27, line 14; col. 45, line 14-34; create, edit database and database entries).
Scott does not explicitly disclose the component is tagged with an electronically readable tag; the component identification transmitted is the unique component identification contained in the read tag.
Clevenger teaches: each one of the plurality of components are tagged with an electronically readable tag, and electronically reading at least one of the tags of one of the plurality of components (¶17, ¶20), wherein the component conveys component identification (Fig. 2 - Meter #).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the 2-dimensional code storing data associated with aircraft refueling component and unique component identifier of Scott via an electronic tag producing a 2-dimensional code of Clevenger by having the electronic tag on the component generate all reportable data, including the unique component identifier, in order to yield the predictable results of improving a similar device.
Regarding claim 18, Scott modified by Clevenger teaches the method of claim 16 above and further teaches wherein the unique component identification contained within the electronically readable tag is in the form of at least one of. a bar code (Scott: col. 22, line 46 - col. 23, line 3) and a quick response (QR) code (Clevenger: ¶20).
Regarding claim 19, Scott modified by Clevenger teaches the method of claim 16 above and further teaches wherein the component comprises a flow meter (Clevenger: ¶20).
Regarding claim 20, Scott modified by Clevenger teaches the method of claim 16 above and further teaches reading the tag of the installed component over an extended period of time to establish an operation history of the component (Scott: col. 28, line 20 - col. 29, line 2), wherein each reading of the tag prompts a display of a user interface for entry of component operational data (Scott: col. 13, lines 25-48).
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott modified by Clevenger further in view of Pollock et al. (US 20160221816 A1).
Regarding claim 4, Scott modified by Clevenger teaches the method of claim 1 above but does not explicitly teach wherein the characteristic operational parameter comprises at least one of: a calibration schedule for the one of the plurality components, a maintenance schedule for the one of the plurality components, a remaining useful life for the one of the plurality components, and a degradation rate the one of the plurality components.
Pollock teaches (Fig. 6) vehicle data and fuel management system comprising: The microcontroller provides for the storage of a vehicle's fuel requirements and vehicle specific data. It may also store and process vehicle-gathered data such as that acquired via the vehicle's OBD port. In addition, the on-board microcontroller may execute an active preventative maintenance program via gathering data on the vehicle's OBD port and comparing that data against a pre-programmed maintenance plan (¶217). Data received from the vehicle's computers via the OBD port and or the AIM will be processed at the site controller software for transfer to a control and data transfer software program for use in an active or passive preventative maintenance program (¶219).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the 2D code storing data associated with aircraft refueling component of Scott modified by Clevenger with the preventative maintenance data of Pollock by including preventative maintenance data for refueling equipment in databases in order to yield the predictable results of improving a similar device through additional data for analysis.
Regarding claim 11, Scott modified by Clevenger teaches the system of claim 7 above but does not explicitly teach wherein the characteristic operational parameter comprises at least one of: a calibration schedule for the one of the plurality components, a maintenance schedule for the one of the plurality components, a remaining useful life for the one of the plurality components, and a degradation rate the one of the plurality components.
Pollock teaches: The microcontroller provides for the storage of a vehicle's fuel requirements and vehicle specific data. It may also store and process vehicle-gathered data such as that acquired via the vehicle's OBD port. In addition, the on-board microcontroller may execute an active preventative maintenance program via gathering data on the vehicle's OBD port and comparing that data against a pre-programmed maintenance plan (¶217). Data received from the vehicle's computers via the OBD port and or the AIM will be processed at the site controller software for transfer to a control and data transfer software program for use in an active or passive preventative maintenance program (¶219).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the 2D code storing data associated with aircraft refueling component of Scott modified by Clevenger with the preventative maintenance data of Pollock by including preventative maintenance data for refueling equipment in databases in order to yield the predictable results of improving a similar device through additional data for analysis.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A method of deploying a component of an aircraft ground refueling system, comprising: generating a unique component identification for a component of an aircraft ground refueling system; tagging the component with an electronically readable tag containing the unique component identification; installing the component as an active component in the aircraft ground refueling system; electronically reading the tag of the component and transmitting the unique component identification contained in the read tag to a database within data storage of a computing device; determining that the unique component identification does not exist as an active component within the database and, based on the determination, creating a new database entry for the unique component identification as an active component; 16Atty Ref. No.: 15720.0564USU1/JDM-18-ARG-1051 associating the new database entry with an existing unique system identification of the aircraft ground refueling system within the database, wherein the method further comprises determining that the unique component identification exists as an inactive component in the database and that the inactive component is identified as a replacement component (claim 16 and 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887